DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/24/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The full scope of the independent claims 1, 6 and 11 reasonably includes an abstract idea of a mathematical relationship or formula and/or practicing the invention as a mental process, in that the claim(s) does/do not require particular machine implementation.  A mathematical relationship/formula or mental process is ineligible for patent protection under 35 USC 101 (e.g., “mental steps … does not constitute a patentable ‘process’” and “phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work” – Gottschalk v. Benson).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite steps that are directed to a useful application (such as identifying whether a transaction is a fake transaction disclosed in the instant application) and that fall outside the realm of an abstract idea. Generic machine implementation of an abstract idea is not "significantly more". Each of the dependent claims 2-5, 7-10 and 12-17 does not require particular machine implementation and/or does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Allowable Subject Matter
Claims 1-17 may be allowable if the rejection under U.S.C. 101 above is overcome.

Claims 1-17 are not rejected over prior art. The following is a statement of reasons for the indication of allowable subject matter.
The claimed invention is directed to performing DNN training based on results of a logistic regression training, to improve reliability of a data identification model. In the context of the claimed invention as a whole, prior art of record fails to teach or render obvious all the independent claims 1, 6 and 11 which specifically comprise the following features: select a second training sample set from positive samples that have identification results after being identified using the first model, and perform Deep Neural Networks (DNN) training using the first training sample set and the second training sample set to obtain a final data identification model.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666